   Case: 1:19-cv-00145-DAP Doc #: 118 Filed: 03/07/19 1 of 2. PageID #: 3243




                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

DIGITAL MEDIA SOLUTIONS, LLC, ) CASE NO. 1:19-cv-145
                                             )
                    Plaintiff,               ) JUDGE DAN AARON POLSTER
                                             )
      v.                                     ) MAGISTRATE JUDGE
                                             )  THOMAS M. PARKER
SOUTH UNIVERSITY OF OHIO,                    )
LLC, et. al.,                                )
                                             )
                    Defendants.              )


 SUPPLEMENT TO MOTION TO APPROVE SETTLEMENT AGREEMENT


      Mark E. Dottore, Receiver of the Receivership Entities (the "Receiver"),

hereby supplements his Motion to Approve Settlement Agreement (Doc. 82).

Previously, the Receiver moved this Court for the entry of an Order approving the

Settlement Agreement entered into in the case captioned Mark Dottore, Receiver v.

Studio Enterprise Manager, LLC, et al., Case No. 1:19-cv-380. On March 1, 2019,

the Receiver and Studio Enterprise Manager, LLC and Education Principle

Foundation executed an amendment to the Settlement Agreement. The Second

Amendment to the Settlement Agreement is attached as Exhibit A.

      The amendment was necessary in order to allow DCEH to move to convey

assets of Argosy to interested third parties (waiving Studio's right of first refusal in

those cases) and to make clear that any sale of the Shared IT assets is subject to the

liens and consent rights of Dream Center Education Holdings, LLC's secured

creditor and that the Receiver is required to file a motion with the court seeking


{01294302-1}
   Case: 1:19-cv-00145-DAP Doc #: 118 Filed: 03/07/19 2 of 2. PageID #: 3244




approval of any such sale. Except as otherwise set forth in the amendment, the

terms and conditions of the Settlement Agreement remain in force and effect.

Dated: March 7, 2019                         Respectfully submitted,

                                             Is/ Robert T. Glickman
                                             Robert T. Glickman (0059579)
                                             Charles A. Nemer (0009261)
                                             Robert R. Kracht (002557 4)
                                             Hugh D. Berkson (0063997)
                                             Nicholas R. Oleski (0095808)
                                             MCCARTHY, LEBIT, CRYSTAL
                                               & LIFFMAN Co., LPA
                                             101 West Prospect Avenue
                                             1800 Midland Building
                                             Cleveland, Ohio 44115
                                             (216) 696-1422- Telephone
                                             (216) 696-1210- Facsimile
                                             rtg@n1ccarthy le bit.com
                                             can@mccarthvlcbit.com
                                             rrk@tnccarthvlehit.cotn
                                             hdh@mccarthyle bit.com
                                             nro@tnccarth v le hi t.com

                                             Special Counsel for the Receiver


                          CERTIFICATE OF SERVICE

      The foregoing was electronically filed this 7th day of March, 2019. Notice of

this filing will be sent to all parties by operation of the Court's electronic filing

system. Parties may access this filing through the Court's system.

                                       Is/ Robert T. Glickman
                                       Robert T. Glickman (0059579)




                                         2
{01294302-1}
